DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Remarks
Claims 1-15 are cancelled.
Claims 16, 21, and 26 are amended.
Claims 16-30 are pending.

Status of Rejections
All previous rejections under 35 U.S.C. 103 are modified as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 16 recites "formed by diffusing dopants from the N-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the first light-receiving surface into the semiconductor substrate" and “formed by diffusing dopants from the P-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the second light-receiving surface into the semiconductor substrate”, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 7 does not support the recitation.  All claims which depend on clam 16 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 21 recites "formed by diffusing dopants from the N-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the first light-receiving surface into the semiconductor substrate”, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 7 does not support the recitation.  
	Claim 26 recites “formed by diffusing dopants from the P-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the second light-receiving surface into the semiconductor substrate”, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 7 does not support the recitation.  All claims which depend on clam 26 are rejected by virtue of dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over HENG (US 20120318340 A1) in view of YAMANISHI (US 20130160849 A1), RANADE (US 20060030109 A1), and INOUE (WO 2013179444 A1, see English Machine Translation), with evidence provided by FORESI (US 6108464 A).
	Regarding claim 16, HENG teaches a solar cell (back junction solar cell, see Fig. 2), comprising:
a semiconductor substrate (solar grade silicon (SG-Si) substrate 200) having first and second light-receiving surfaces (see the front and back surfaces of the SG-Si substrate, in which the front and back surfaces have a capability of receiving light) (see Fig. 2); 
a tunnel dielectric layer (see the dielectric tunneling layers 202, 204) having a portion (dielectric tunneling layer 202) disposed on the first light receiving surface and having a portion (dielectric tunneling layer 204) disposed on the second light-receiving surface ([0038], a thin layer of high-quality dielectric material is deposited on the front and back surfaces of SG-Si substrate 200 to form front and back passivation / tunneling layers 202 and 204, respectively) (see Fig. 2); 
an N-type polycrystalline silicon layer (see n-type doped polycrystalline Si front surface field (FSF) layer 208; [0040] front surface field (FSF) layer 208 is also n-type doped and polycrystalline Si forms FSF layer 208; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the n-type doped polycrystalline Si material for the FSF layer in the device of HENG, because HENG suggests the material is suitable materials for the FSF layer, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) disposed on the portion of the tunnel dielectric layer (see the dielectric tunneling layer 202) disposed on the first light-receiving surface (see the front surface); 
a P-type polycrystalline silicon layer (see p-type doped polycrystalline Si emitter layer 206; [0039], emitter layer 206 is p-type doped, and polycrystalline Si forms emitter layer 206; It would have been obvious to one of the ordinary skill in the art before the effective 
a transparent conductive oxide layer (front-side TCO layer 212 & back-side TCO layer 210) having a portion (front-side TCO layer 212) disposed on the N-type polycrystalline silicon layer and having a portion (back-side TCO layer 210) disposed on the P-type polycrystalline silicon layer ([0042], front-side TCO layer 212 is formed on the surface of FSF layer 208; [0041], a layer of TCO material is deposited on the surface of emitter layer 206 to form a back-side conductive anti-reflection layer 210 and the work function of back-side TCO layer 210 can be tuned to better match that of emitter layer 206) (see Fig. 2); 
a first set of conductive contacts (see the first set of the front-side electrodes 214) disposed on the portion of the transparent conductive oxide layer (front-side TCO layer 212) disposed on the N-type polycrystalline silicon layer (n-type doped polycrystalline Si front surface field (FSF) layer 208) (see Fig. 2); and 
a second set of conductive contacts (see the second set of the back-side electrodes 216) disposed on the portion of the transparent conductive oxide layer (back-side TCO layer 210) disposed on the P-type polycrystalline silicon layer (p-type doped polycrystalline Si emitter layer 206) (see Fig. 2).
	 Regarding the claimed “a corresponding N-type diffusion region disposed in the semiconductor substrate proximate to the N-type polycrystalline silicon layer and formed by diffusing dopants from the N-type polycrystalline silicon layer through the portion of the tunnel 
	However, YAMANISHI discloses a polycrystalline silicon solar cell, wherein activating the doped dopant by annealing, are required in the manufacturing of a polycrystalline silicon solar cell [0022].  RANADE discloses a relatively low activation anneal temperature ideally between 950-900° C for the polycrystalline silicon film is used to activate the dopants [0023].
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the annealing at a temperature between 950-900° C for the n-type doped polycrystalline Si front surface field (FSF) layer 208 and p-type doped polycrystalline Si emitter layer 206 in the device of HENG as taught by YAMANISHI and RANADE, because the annealing activates the doped dopant in the polycrystalline silicon layer, which are required process in the manufacturing of a polycrystalline silicon solar cell.
	It is Examiner's position that modified HENG's anneal process is substantially the same process as the high temperature anneal in Applicant’s disclosure.  Modified HENG discloses a back junction solar cell comprising n-type doped polycrystalline Si front surface field (FSF) layer / dielectric tunneling layer / solar grade silicon (SG-Si) substrate / dielectric tunneling layer / p-type doped polycrystalline Si emitter layer and disclose the annealing at a temperature approximately in the range of 850-1100 degrees Celsius of the n-type doped polycrystalline Si front surface field (FSF) layer and the p-type doped polycrystalline Si emitter layer (see the discussion above).  Applicant’s specification discloses a solar cell comprising N-type polycrystalline silicon layer / tunnel dielectric layer / silicon substrate / tunnel dielectric layer / P-type polycrystalline silicon layer (see Figs. 1-6) and discloses the high temperature anneal is 
	Since modified HENG teaches the substantially same anneal process for the n-type doped polycrystalline Si front surface field (FSF) layer and the p-type doped polycrystalline Si emitter layer as the Applicant’s disclosure, the same predictable result regarding “a corresponding N-type diffusion region disposed in the substrate proximate to the N-type polycrystalline silicon layer and formed by diffusing dopants from the N-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the first light-receiving surface into the semiconductor substrate” and “a corresponding P-type diffusion region disposed in the substrate proximate to the P-type polycrystalline silicon layer and formed by diffusing dopants from the P-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the second light-receiving surface into the semiconductor substrate” would obviously have been provided by the modified HENG’s anneal process, because the n-type doped polycrystalline Si front surface field (FSF) layer and the p-type doped polycrystalline Si emitter layer are annealed under the substantially same process as the Applicant’s disclosure.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  Alternatively, regarding the recitation "formed by diffusing dopants from the N-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the first light-receiving surface into the semiconductor substrate" and “formed by diffusing dopants from the P-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the second light-receiving surface into the semiconductor substrate”, the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product 
	Further regarding the claimed “wherein each of the corresponding first and second sets of conductive contacts have a bottommost surface, and wherein the entirety of the bottommost surface is in direct physical contact with only the transparent conductive oxide layer and is not in direct physical contact with the corresponding N-type polycrystalline silicon layer or P-type polycrystalline silicon layer and is not in direct physical contact with the semiconductor substrate”, HENG teaches each of the corresponding first and second sets of conductive contacts have a bottommost surface (see the bottommost surface of each of the first set of the front-side electrodes 214 and the second set of the back-side electrodes 216) (see the discussion above and Fig. 2).  Regarding the claimed “wherein the entirety of the bottommost surface is in direct physical contact with only the transparent conductive oxide layer and is not in direct physical contact with the corresponding N-type polycrystalline silicon layer or P-type polycrystalline silicon layer and is not in direct physical contact with the semiconductor substrate”, INOUE discloses a solar cell having a texture with non-planar topography (see Abstract and Figs. 1-3), and teaches the transparent conductive oxide layer (transparent conductive layer 23 & transparent conductive layer 25) is continuous and conformal with the non-planar topography (see Fig. 2), wherein the entirety of the bottommost surface is in direct physical contact with only the transparent conductive oxide layer (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the front-side TCO layer 212 & the back-side TCO layer 210 so that the front-side TCO layer 212 & the back-side TCO layer 210 is continuous and conformal with the non-planar topography, wherein the entirety of the bottommost surface is in direct physical contact with only the front-side TCO layer 212 & the back-side TCO layer 210 in the 

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 16.
	HENG teaches the N-type polycrystalline silicon layer comprises grain boundaries (The n-type doped polycrystalline Si FSF layer 208 is considered to inherently have grain boundaries, see evidence provided by FORESI, which discloses “grain boundaries are inherent in polycrystalline silicon”, C1/L64-C2/L20) (see Fig. 2), and wherein the P-type polycrystalline silicon layer comprises grain boundaries (The p-type doped polycrystalline Si emitter layer 206 is considered to inherently have grain boundaries, see evidence provided by FORESI, which discloses “grain boundaries are inherent in polycrystalline silicon”, C1/L64-C2/L20) (see Fig. 2).

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 16.


	Regarding claim 19, Applicant is directed above for a full discussion as applied to claim 16.
	HENG teaches the transparent conductive oxide layer (front-side TCO layer 212 & back-side TCO layer 210) is a layer of indium tin oxide (ITO) ([0041], Examples of TCO include, but are not limited to: indium-tin-oxide (ITO); It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the indium-tin-oxide (ITO) material for the front-side TCO layer 212 & back-side TCO layer 210in the device of HENG, because HENG suggests the material is suitable materials for the front-side TCO layer 212 & back-side TCO layer 210, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 16.
	HENG teaches the semiconductor substrate (solar grade silicon (SG-Si) substrate 200) is a monocrystalline silicon substrate ([0011], the base layer includes at least one of: a mono-crystalline silicon wafer; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the mono-crystalline silicon wafer material for the solar grade silicon (SG-Si) substrate 200in the device of HENG, because HENG suggests the material is suitable materials for the solar grade silicon (SG-Si) substrate 200, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)), and wherein the tunnel dielectric layer (dielectric tunneling layers 202, 204) is a silicon oxide layer ([0038], Various types of dielectric materials can be used to form the passivation/tunneling layers, including, but not limited to: 

	Regarding claim 21, HENG teaches a solar cell (back junction solar cell, see Fig. 2), comprising:
a semiconductor substrate (solar grade silicon (SG-Si) substrate 200) having first and second light-receiving surfaces (see the front and back surfaces of the SG-Si substrate, in which the front and back surfaces have a capability of receiving light) (see Fig. 2); 
a tunnel dielectric layer (see the dielectric tunneling layers 202, 204) having a portion (dielectric tunneling layer 202) disposed on the first light receiving surface and having a portion (dielectric tunneling layer 204) disposed on the second light-receiving surface ([0038], a thin layer of high-quality dielectric material is deposited on the front and back surfaces of SG-Si substrate 200 to form front and back passivation / tunneling layers 202 and 204, respectively) (see Fig. 2); 
an N-type polycrystalline silicon layer (see n-type doped polycrystalline Si front surface field (FSF) layer 208; [0040] front surface field (FSF) layer 208 is also n-type doped and polycrystalline Si forms FSF layer 208; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the n-type doped polycrystalline Si material for the FSF layer in the device of HENG, because HENG suggests the material is suitable materials for the FSF layer, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) disposed on the portion of the 
a P-type polycrystalline silicon layer (see p-type doped polycrystalline Si emitter layer 206; [0039], emitter layer 206 is p-type doped, and polycrystalline Si forms emitter layer 206; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the p-type doped polycrystalline Si material for the emitter layer in the device of HENG, because HENG suggests the material is suitable materials for the emitter layer, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) disposed on the portion of the tunnel dielectric layer (see the dielectric tunneling layer 204) disposed on the second light-receiving surface (see the front surface); 
a transparent conductive oxide layer (front-side TCO layer 212 & back-side TCO layer 210) having a portion (front-side TCO layer 212) disposed on the N-type polycrystalline silicon layer and having a portion (back-side TCO layer 210) disposed on the P-type polycrystalline silicon layer ([0042], front-side TCO layer 212 is formed on the surface of FSF layer 208; [0041], a layer of TCO material is deposited on the surface of emitter layer 206 to form a back-side conductive anti-reflection layer 210 and the work function of back-side TCO layer 210 can be tuned to better match that of emitter layer 206) (see Fig. 2); 
a first set of conductive contacts (see the first set of the front-side electrodes 214) disposed on the portion of the transparent conductive oxide layer (front-side TCO layer 212) disposed on the N-type polycrystalline silicon layer (n-type doped polycrystalline Si front surface field (FSF) layer 208) (see Fig. 2); and 
a second set of conductive contacts (see the second set of the back-side electrodes 216) disposed on the portion of the transparent conductive oxide layer (back-side TCO 
	 Regarding the claimed “a corresponding N-type diffusion region disposed in the semiconductor substrate proximate to the N-type polycrystalline silicon layer and formed by diffusing dopants from the N-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the first light-receiving surface into the semiconductor substrate”, HENG does not explicitly disclose the claimed feature.
	However, YAMANISHI discloses a polycrystalline silicon solar cell, wherein activating the doped dopant by annealing, are required in the manufacturing of a polycrystalline silicon solar cell [0022].  RANADE discloses a relatively low activation anneal temperature ideally between 950-900° C for the polycrystalline silicon film is used to activate the dopants [0023].
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the annealing at a temperature between 950-900° C for the n-type doped polycrystalline Si front surface field (FSF) layer 208 in the device of HENG as taught by YAMANISHI and RANADE, because the annealing activates the doped dopant in the polycrystalline silicon layer, which are required process in the manufacturing of a polycrystalline silicon solar cell.
	It is Examiner's position that modified HENG's anneal process is substantially the same process as the high temperature anneal in Applicant’s disclosure.  Modified HENG discloses a back junction solar cell comprising n-type doped polycrystalline Si front surface field (FSF) layer / dielectric tunneling layer / solar grade silicon (SG-Si) substrate / dielectric tunneling layer / p-type doped polycrystalline Si emitter layer and disclose the annealing at a temperature approximately in the range of 850-1100 degrees Celsius of the n-type doped polycrystalline Si front surface field (FSF) layer and the p-type doped polycrystalline Si emitter layer (see the discussion above).  Applicant’s specification discloses a solar cell comprising N-type polycrystalline silicon layer / tunnel dielectric layer / silicon substrate / tunnel dielectric layer / P-
	Since modified HENG teaches the substantially same anneal process for the n-type doped polycrystalline Si front surface field (FSF) layer as the Applicant’s disclosure, the same predictable result regarding “a corresponding N-type diffusion region disposed in the substrate proximate to the N-type polycrystalline silicon layer and formed by diffusing dopants from the N-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the first light-receiving surface into the semiconductor substrate” would obviously have been provided by the modified HENG’s anneal process, because the n-type doped polycrystalline Si front surface field (FSF) layer and the p-type doped polycrystalline Si emitter layer are annealed under the substantially same process as the Applicant’s disclosure.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  Alternatively, regarding the recitation "formed by diffusing dopants from the N-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the first light-receiving surface into the semiconductor substrate", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Further regarding the claimed “wherein each of the corresponding first and second sets of conductive contacts have a bottommost surface, and wherein the entirety of the bottommost 

	Regarding claim 22, Applicant is directed above for a full discussion as applied to claim 21.
	See the rejection of claim 17.

	Regarding claim 23, Applicant is directed above for a full discussion as applied to claim 21.
	See the rejection of claim 18.

	Regarding claim 24, Applicant is directed above for a full discussion as applied to claim 21.
	See the rejection of claim 19.

	Regarding claim 25, Applicant is directed above for a full discussion as applied to claim 21.
	See the rejection of claim 20.

	Regarding claim 26, HENG teaches a solar cell (back junction solar cell, see Fig. 2), comprising:
a semiconductor substrate (solar grade silicon (SG-Si) substrate 200) having first and second light-receiving surfaces (see the front and back surfaces of the SG-Si substrate, in which the front and back surfaces have a capability of receiving light) (see Fig. 2); 
a tunnel dielectric layer (see the dielectric tunneling layers 202, 204) having a portion (dielectric tunneling layer 202) disposed on the first light receiving surface and having a portion (dielectric tunneling layer 204) disposed on the second light-receiving surface ([0038], a thin layer of high-quality dielectric material is deposited on the front and back surfaces of SG-Si substrate 200 to form front and back passivation / tunneling layers 202 and 204, respectively) (see Fig. 2); 
an N-type polycrystalline silicon layer (see n-type doped polycrystalline Si front surface field (FSF) layer 208; [0040] front surface field (FSF) layer 208 is also n-type doped and polycrystalline Si forms FSF layer 208; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the n-type doped polycrystalline Si material for the FSF layer in the device of HENG, because HENG suggests the material is suitable materials for the FSF layer, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) disposed on the portion of the tunnel dielectric layer (see the dielectric tunneling layer 202) disposed on the first light-receiving surface (see the front surface); 
a P-type polycrystalline silicon layer (see p-type doped polycrystalline Si emitter layer 206; [0039], emitter layer 206 is p-type doped, and polycrystalline Si forms emitter layer 206; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the p-type doped polycrystalline Si material for the emitter layer in the device of HENG, because HENG suggests the material is suitable materials for the emitter layer, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness 
a transparent conductive oxide layer (front-side TCO layer 212 & back-side TCO layer 210) having a portion (front-side TCO layer 212) disposed on the N-type polycrystalline silicon layer and having a portion (back-side TCO layer 210) disposed on the P-type polycrystalline silicon layer ([0042], front-side TCO layer 212 is formed on the surface of FSF layer 208; [0041], a layer of TCO material is deposited on the surface of emitter layer 206 to form a back-side conductive anti-reflection layer 210 and the work function of back-side TCO layer 210 can be tuned to better match that of emitter layer 206) (see Fig. 2); 
a first set of conductive contacts (see the first set of the front-side electrodes 214) disposed on the portion of the transparent conductive oxide layer (front-side TCO layer 212) disposed on the N-type polycrystalline silicon layer (n-type doped polycrystalline Si front surface field (FSF) layer 208) (see Fig. 2); and 
a second set of conductive contacts (see the second set of the back-side electrodes 216) disposed on the portion of the transparent conductive oxide layer (back-side TCO layer 210) disposed on the P-type polycrystalline silicon layer (p-type doped polycrystalline Si emitter layer 206) (see Fig. 2).
	 Regarding the claimed “a corresponding P-type diffusion region disposed in the semiconductor substrate proximate to the P-type polycrystalline silicon layer, and formed by diffusing dopants from the P-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the second light-receiving surface into the semiconductor substrate”, HENG does not explicitly disclose the claimed feature.
	However, YAMANISHI discloses a polycrystalline silicon solar cell, wherein activating the doped dopant by annealing, are required in the manufacturing of a polycrystalline silicon 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the annealing at a temperature between 950-900° C for the p-type doped polycrystalline Si emitter layer 206 in the device of HENG as taught by YAMANISHI and RANADE, because the annealing activates the doped dopant in the polycrystalline silicon layer, which are required process in the manufacturing of a polycrystalline silicon solar cell.
	It is Examiner's position that modified HENG's anneal process is substantially the same process as the high temperature anneal in Applicant’s disclosure.  Modified HENG discloses a back junction solar cell comprising n-type doped polycrystalline Si front surface field (FSF) layer / dielectric tunneling layer / solar grade silicon (SG-Si) substrate / dielectric tunneling layer / p-type doped polycrystalline Si emitter layer and disclose the annealing at a temperature approximately in the range of 850-1100 degrees Celsius of the n-type doped polycrystalline Si front surface field (FSF) layer and the p-type doped polycrystalline Si emitter layer (see the discussion above).  Applicant’s specification discloses a solar cell comprising N-type polycrystalline silicon layer / tunnel dielectric layer / silicon substrate / tunnel dielectric layer / P-type polycrystalline silicon layer (see Figs. 1-6) and discloses the high temperature anneal is performed at a temperature above 900 degree Celsius [0035], wherein the high temperature anneal process drives dopants from the N-type polycrystalline silicon layer and P-type polycrystalline silicon layer partially into the substrate 100 during the annealing process [0035].
	Since modified HENG teaches the substantially same anneal process for the p-type doped polycrystalline Si emitter layer as the Applicant’s disclosure, the same predictable result regarding “a corresponding P-type diffusion region disposed in the substrate proximate to the P-type polycrystalline silicon layer and formed by diffusing dopants from the P-type polycrystalline silicon layer through the portion of the tunnel dielectric layer disposed on the second light-
	Further regarding the claimed “wherein each of the corresponding first and second sets of conductive contacts have a bottommost surface, and wherein the entirety of the bottommost surface is in direct physical contact with only the transparent conductive oxide layer and is not in direct physical contact with the corresponding N-type polycrystalline silicon layer or P-type polycrystalline silicon layer and is not in direct physical contact with the semiconductor substrate”, HENG teaches each of the corresponding first and second sets of conductive contacts have a bottommost surface (see the bottommost surface of each of the first set of the front-side electrodes 214 and the second set of the back-side electrodes 216) (see the discussion above and Fig. 2).  Regarding the claimed “wherein the entirety of the bottommost surface is in direct physical contact with only the transparent conductive oxide layer and is not in direct physical contact with the corresponding N-type polycrystalline silicon layer or P-type 

	Regarding claim 27, Applicant is directed above for a full discussion as applied to claim 26.
	See the rejection of claim 17.

	Regarding claim 28, Applicant is directed above for a full discussion as applied to claim 26.
	See the rejection of claim 18.

	Regarding claim 29, Applicant is directed above for a full discussion as applied to claim 26.
	See the rejection of claim 19.

	Regarding claim 30, Applicant is directed above for a full discussion as applied to claim 26.
	See the rejection of claim 20.


Response to Arguments
	Applicant's arguments filed on 03/19/2021 have been fully considered, but they are not persuasive.
	Regarding claim 16, 21, and 26, Applicant’s argument regarding that the prior art does not teach or suggest the amended claims 16, 21, and 26 in P9-P14, is not persuasive.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726